L




                                                                                                                                         511



                                                                                                                                               i
                 OFFICEOF    THE   AITORNEY       GENERAL                      OF TEXAS
                                       amu
                                                                                             .:,?.
                                                                                                 c!
                                                                                               ;
-0.m
--               *

       mb. violet 5. oreOnhill, chl0r
       mi8i0n 0r child wdrm
       3tat0 Deyetment 0rPubuoUeu~e
       Austin,       Poxa8

       D8ar kdm,
                                                                                                                                               I
                               JuvenilrBoard




                                                                                             0r this aeput-
                                                                                             lwsn rscoivod.


                                                                     rrom El                 Pa80

                                                             a progmm. This
                                                        f vith the Annual
                                                       ldr0n9 ~UWU 0r
                                                       a ndvhfa y
                                                                h8P
                                                                  lp p r o v-




                       %c88 the raot that a countyha8a Juvonfl8
                 Board in 84 my air-t ticornty child Weltare
                 Boa?d'propsa, iarroru88 th8 OouBty's Pfrnncia1
                 partioipation 18 coneolnod,or fn8omr a8 th8




                                              _.____   ____-..-__”      -..-    .-   ^_.._    I   ^_.,__..   ^_-.--   -   .--.-.“e
rer. violet    s. Oreenhlll,mm,           Page 2


      County Unit organIzationa set-up is involved?
      Wo, of course,understandthbt tho County child
      Welfare Board could not undertakerun&ions or
      the JuvenileBorrd, or cosUl.ictvlth say jurls-
      diction It IU8y hW0, aa indbatod in the %J.btUtO8
      on JuvenilesBoards, vhlch 8r6 brtlcles 5139-40-
      41-42-42s and 42b.

          'It is probable          you v3l.l receive a m-
                                that
      que8t from Btr. Ernest   Q&m,. El Paso County Attor-
      ney, rOF ILn OQiniOn tithe    tb0 II&   rev  dags.   Ii
      he requesta thin opinion,    ve vould like   to have
      a aopy 0r your reply    to him sent to us.     fr he
      does not reque8t the OQiniOu,ve vould like to
      have an anaver to the above quostlonaa qulakly
      as possible.
              “Copy of the ruling      from   the Attorney   Gener-
      aif8 orriO or      2-21-38,      rOr0rk33d
                                               to above, i8 at-
       taohed." .
           We have carefullyexaminedArticles 5139+142b,
InelusIve,Vernon~sAnnotatedCivil Statutes,and sll amend-
ments thereto,  pertsMng  to JuvenileBoards concerningtheir
authority,rights,pover8# duties, eta., in oonueotionvlth
Artiale 695a, Vernon'sAnnotatedClvll Statutes,vhlch la
commonlymiermd to and cited as, "The Public Wolfwe Act
0r   1939.O
              Seotiona 4 and 5 or Artlole 69%           Vemon*s Anno-
tated airil strtuttks, mad 88 r0im8t
              %eo.   4. The .immnisslon4rs~ oourt
                                              or any
       county nay rppobt      in
                             aald oounty eeven pmmn8,
       resldont thenin, vho’8Mll 8erv. vithout eom-
       pensationand hold office dura the plauum
       of the ommis8lonen' oouvt)vho shall oomtltute
       a Child Welfara Board ior the County, vhioh Child
       w4lf-b Bosrd SW1 801OCt itr,Om Ohsimm.        The
       ~ld'welfare Board 8hall~eMorm rueh dutie8 Iu
       may be required ot it by the said OOrrrmi88iO~r8'
       court 8ud Board or Control in iurthw.%wO Of the
-   -.




         llra.Violot S. GreenhLll,Chior, Pap     3


                Q~O803   Or      Act. The County CoxulssIoners~
                              this
                Court or any county my remove 8ay menib4r or such
                County Welfare Board ior just.cauao.
                     'Sao. 5. The Board or Control,through said
                CountyWelrare Board, shall vork In conjunction
                with the County ComIsaIonora' Court, Juvenile
                Boards, and all other orticeraand agenoloa vhose
                QUPQO80 i3 fOC tho Ql'OtOOtiOIl
                                              Of the&ildrsn dea-
                cribed hereIn, and the Boa& of Control Is here-
                by authorlsedto ueo and allot any funds, that
                may be ape4iri4ay aQQrOpptit4d   ror such purpos03,
                by tba Legislature,th&tssybe neoesaary    In joint-
                ly eat8bllshlngand m%IutaInIng,togetherJuvenile
                Board or other County or City Board or other
                agenoy, homaa, schools,and Institutionafor the
                wire. protection,educationand traInzing  of the
                0la33 or ohildrsn sought to be QFOtOCted by the4
                pro~i~lonahereof.'
            c
                      Section 42 of Article 695c, Vernon*a Annotated cIvI1
         StatUt48, Ql'Ovid48:
                     "CountyChild W4lfar4Bospda establIshedor
                hereInafterappointedIn conformitywith Se&Ion
                4, Act of 1931, Forty-8econdLegisLatum, Page
                323, Chaptea-194, shall continueto functionas
                Ql'OYided thel'Oin."

                   Under Art1010 6950, 8upra, all the rights, pover8,
         8ILddutIe8 0r th4 DiYiBiOn 0r child Welfare 0r t&4 stat4
         Boaml or Control vaa tranarervedto the State Depwtpws*,or
         PublIC u4lrar4.
                   After all the right,,pWOr8'aZidduties Of the
         Mvlaion of Child W&rare or the State Board or Controlvas
         transrernd to the Stats Daprtmant or Pub110 Welfare,ve
         are or the opinion that tho State Depu'tmentof Public Wel-
         fare Is authorizedby Section 5 of Artlale 695a, SUQXIL,to
         vork In oonjunetlonvith the County ComlB8lonora~ Court,
         juvenllobowda and all other ofticeraand agencies  vhoso
         QUPQOBO 18 ror the protoctlonof the ohil+en doscribed.
                                                                 ,   _-
                                                                          5i4


nrs. Violot s. Omenhill,   chi0r, Page 4

          As 8bov4 Btatod, titer oamNly     4xamInIngall
the atatctospertinentto the questionhere Involved,v4
undsrstandthat   a County Child Welfare Board cannot undor-
take the runctlom of a JuvonIloBoard or conf'llct  with
any jurisdictionSt-may have as Indicatedby the above
mentionedBtstuteB.
          Hovovar,    the rights,doties and povox-3o? the
above mmtioned Juvenile Boam¶ and County Child Welfare
Bomd are Bpeoificti~y     set out b  8tstUte   and the gurposo
0r the varlou3 Jmard3 Is to parrorm cortaln dutI48 not in-
posed UpOn the bthbr.     We rind no QrOhtbitiOn   that vould
preventl ~countyhaving a JuvenlloBomd and also having
a County Child WelfW4 Board aaprovlded by the abow &en-
tionod statutes.
           Thereron, you LIpalWBp44t+ullyadvl84d that It
IS the opimion Of this departmmt that under the ~m~l21Ion~
0r the ahvo mbntlonedstatute8,it Is permI3BIbloror a
county to have both a JuvenileBoard and a County Child
tf41f+am Board. Your question,as above stated, Is rcapoct-
fully anavered In the negative.
          Trusting that the foregoingfully anavora your In-
quiry, ve are




                                             AZ+11 WIl~Mme
                                                  AlBI3tMt

AW,AW     APPROVEDSEP 23, 1940

           u*-
          ATTORNEY GENERAL OF TE;<,S